UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1209



RAYMOND LESLIE CRUIT, JR.,

                                              Plaintiff - Appellant,

          versus


U. S. GOVERNMENT; NORTH CAROLINA; BUNCOMBE;
ASHEVILLE,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:07-cv-00075)


Submitted: May 10, 2007                        Decided:   May 14, 2007


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raymond Leslie Cruit, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Raymond Leslie Cruit, Jr., appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915(e)(2)(B) (2000).    We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.    Cruit v. U.S. Gov’t, No. 1:07-cv-

00075 (W.D.N.C. Feb. 28, 2007).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                                - 2 -